DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 01/26/2022.

The application has been amended as follows: 

Claim 1, (Currently Amended) A damper seal for a turbine blade of a gas turbine engine, the damper seal comprising: an upper portion; a first downwardly curved portion; and a second downwardly curved portion, the first downwardly curved portion and the second downwardly curved portion extend from opposing end regions of the upper portion, the upper portion having a length extending between the opposing end regions of the upper portion and a width transverse to the length, wherein the upper portion is pre-formed in a curve

Claim 10, (Currently Amended) A turbine disk of a gas turbine engine having a plurality of turbine blades each of the plurality of turbine blades being secured to the turbine disk, at least one of the plurality of turbine blades comprising: a root; a platform located between the root and an airfoil of the blade, in a curve

Claim 19, (Currently Amended) A method of damping vibrations between adjoining blades of a gas turbine engine, comprising: locating a damper seal adjacent to a mate face gap defined by adjacent platforms of blades secured to a disk of the gas turbine engine, the damper seal comprising an upper portion; a first downwardly curved portion; and a second downwardly curved portion, the first downwardly curved portion and the second downwardly curved portion extend from opposing end regions of the upper portion, the upper portion having a length extending between the opposing end regions of the upper portion and a width transverse to the length, wherein the upper portion is pre-formed in a curve

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 19; the amendments above have been proposed as they indicate more precisely that the damper seals are pre-formed in a curve before they are placed between the platforms of the gas turbine engine as opposed to them being pre-formed to be curved (which implies that it is created to be additionally curved later). Neither Snyder et al. (US Patent 10,113,434 B2) nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745